Opinion filed February 19, 2009




                                             In The


   Eleventh Court of Appeals
                                           ___________

                                      No. 11-08-00314-CV
                                          __________

                       WILLIAM HAROLD AGNEW, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 350th District Court

                                       Taylor County, Texas

                                   Trial Court Cause No. 08470-D


                            MEMORANDUM OPINION
       William Harold Agnew has filed in this court a motion to dismiss his appeal. The motion
is granted, and the appeal is dismissed.


                                                           PER CURIAM


February 19, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.